Order filed January 14, 2013




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-12-00158-CV
                                    ____________

                          YUVAL LAPINER, Appellant

                                          V.

  JACKOB MAIMON, MAX PRIDGEON, MICHELLE R. CINNAMON-
       FLORES, HAIM TSUFF, GOODRICH GLOBAL LTD., AND
                   ISRAMCO, INC., Appellees


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-34535

                                      ORDER

      The court has determined that certain exhibits to items appearing in the
clerk’s record, which were reviewed by the trial court in camera, have been
destroyed. Rule 34.5(e) of the Texas Rules of Appellate Procedure provides:

      If a filing designated for inclusion in the clerk’s record has been lost
      or destroyed, the parties may, by written stipulation, deliver a copy of
      that item to the trial court clerk for inclusion in the clerk’s record or a
      supplement. If the parties cannot agree, the trial court must—on any
      party’s motion or at the appellate court’s request—determine what
      constitutes an accurate copy of the missing item and order it to be
      included in the clerk’s record or a supplement.
Tex. R. App. P. 34.5(e).

      Accordingly, the trial court is directed to conduct a hearing to determine:
(1) whether portions of the record have been destroyed that are relevant to the
issues on appeal and, if so, (2) whether the parties can agree on what constitutes an
accurate copy of the missing portions. For relevant missing portions on which the
parties cannot agree, the trial court is directed to determine what constitutes an
accurate copy of those portions. The trial court shall then order all of the relevant
missing portions to be included in a supplemental clerk’s record. The trial court is
directed to reduce its findings to writing and to have a supplemental clerk’s record
containing those findings and the missing portions filed with the clerk of this court,
together with a supplemental reporter’s record of the hearing, within 30 days of
the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and the supplemental records are filed in this court. The court
will also consider an appropriate motion to reinstate the appeal filed by either
party, or the court may reinstate the appeal on its own motion.             It is the
responsibility of any party seeking reinstatement to request a hearing date from the
trial court and to schedule a hearing in compliance with this court’s order. If the
parties do not request a hearing within seven days of the date of this order, the
court coordinator of the trial court shall promptly set a hearing date and notify the
parties of such date.
                                 PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.